DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tilt axis 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“spray-cool system” in claims 1, 7 and 10. The “spray-cool system” in the specification is further defined in ¶ [0032] as having a spray bar 318 with one or more spray nozzles 316 configured to spray coolant. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "second spray-cooled system" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 7 from which claim 11 is dependent upon do not mention a “second spray-cooled system”, they just mention a “spray-cooled” system. Avoidance of this rejection could be achieved by amending claims 7 and 10 to refer to the “spray-cooled system” within the burner as the “spray-cooled system”.
Claim 14 recites the limitation "wherein the drain is fluidly coupled to the drainage system".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends upon claim 11 to 10 to 7 which do not claim “a drain”, therefore it is unclear as to what the limitation is referring to. For examination purposes claim 14 is being interpreted as being dependent from claim 13 where a drain is claimed as part of the burner panel. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao.
Regarding claim 1, Shver teaches a burner panel (¶ [0051]; Fig. 1, mounting enclosure 14) comprising:
a body (Fig. 1, mounting enclosure 14) comprising:
a top surface (¶ [0061]; Fig. 11, 12 and 14, top wall 66), a bottom surface (bottom wall 68), a left 
surface (lateral side wall 64), a right surface (lateral side wall 62), and a front surface (front wall 60) surrounding an interior burner area (¶ [0062], Fig. 13, mounting chamber 70);
	a burner tube (Fig. 13, apparatus aperture 74) at least partially disposed in the interior burner area and providing an opening from the back surface to the front surface (¶ [0070]; Fig. 17, burner 10 is disposed through shell member 25 and into furnace 15), wherein the burner tube is configured to accept a burner (Fig. 17, burner 10).
	Shver fails to teach a spray-cool system disposed in the interior area. 
	Cao teaches of a burner held within a burner housing that has a spray cooled system within (¶ [0068]; Fig. 1, burner nozzle 9, cooling pipe 5). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Shver to include a spray-cool system within the burner panel. Doing so would allow for the burner to have a prolonged service life (abstract).
Regarding claim 2, Shver as modified teaches the burner panel of claim 1 and Shver further teaches further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left 
surface, or the right surface (¶ [0062]; Fig. 13, steel strips 79); and

	The spray-cool system of Chao is disposed within the burner enclosure, therefore Shver as modified would contain its spray-cool system between the dust cover and front surface. 
Regarding claim 4, Shver as modified teaches the burner panel of claim 1, and Cao further teaches wherein the spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel 
(¶ [0036, 0073]; Fig. 1, cooling pipe 5); and
one or more nozzles configured to spray-coolant in the interior burner area (¶ [0039], It enters 
the gasification agent channel and sprays to the nozzle nozzle part, and finally sprays out from the spray nozzle).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Spielman (US 4437415 A).
Regarding claim 3, Shver as modified teaches the burner panel of claim 2, but fails to teach wherein the burner tube further comprises:
a second flange extending outward from the burner tube, the dust cover coupled to the second 
flange.
	Spielman does teach of a burner block (Fig. 2, block 15) with an inner (radial flange 45) and outer flange (annular flange 29) that connects a central cover (cup 35) that is functionally the same as the disclosed dust cover. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Spielman to modify Shver as modified to include an inner and outer flange that connect a central cover. Doing so . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura. 
Regarding claim 5, Shver as modified teaches the burner panel of claim 4, but fails to teach further comprising:
a gutter disposed in the interior burner area, the gutter configured to collect coolant sprayed 
from the nozzles; and
	a drain connected to the gutter, the drain configured to remove coolant from the interior burner area.
	Nomura teaches of a cooling chamber for an electric arc furnace (¶ [0014]) that has a spray-cool system (Figs. 1-2, spray nozzle 12) with a gutter (drainage channel 14) to collect spent coolant and a drain to remove it (drainage suction pipe 2). While Nomura does not explicitly teach that the cooling chamber is utilized for a burner panel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to modify Shver as modified to include a gutter and drain system within any spray-cooled component of an electric arc furnace. Doing so would ensure that the coolant sprayed on the walls of the system would be collected in the area of the drain to ensure its removal (¶ [0015-0016]). 
Regarding claim 6, Shver as modified teaches the burner panel of claim 5, and Nomura further teaches wherein the bottom surface has an angle to direct coolant to the drain (Figs. 1-2, inclined wall 15).
Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1) and Cao et al. (CN 202265552 U) hereinafter referred to as Cao.
Regarding claim 7, Lehr teaches of a metallurgical furnace comprising (abstract, electric arc furnace):
a sidewall (Column 1, lines 57-60; Fig. 1, side-wall assembly 15), having a roof (roof 12) disposed thereon, the sidewall comprising; 
an interior face having a first surface surrounding an interior volume and a second surface facing 
away from the interior volume (see annotated fig. 2 of Lehr below), the interior volume (Fig. 4, enclosed space 300) having a first spray-cool system (liquid coolant supply header conduit 400(A)) and a drain system disposed therein (drain opening 320, drain outlet 330).
Lehr fails to teach the interior face having a sidewall burner pocket formed therethrough;
	a burner panel disposed in the sidewall burner pocket, the burner panel comprising:
	a body comprising:
	a top surface, a bottom surface, a left surface, a right surface, and
a front surface surrounding an interior burner area;
a spray-cool system disposed in the interior area; and
a burner tube at least partially disposed in the interior burner area and providing an opening 
from the back surface to the front surface, wherein the burner tube is configured to accept a burner.
	Shver teaches of a burner panel (¶ [0051]; Fig. 1, mounting enclosure 14) having a top (¶ [0061]; Fig. 11, 12 and 14, top wall 66), bottom (bottom wall 68), right (lateral side wall 62), left (lateral side wall 64) and front surface (front wall 60) that holds a burner through a burner tube (Fig. 13, apparatus aperture 74), where the burner is held within a sidewall pocket (see annotated fig. 18 of Shver below). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of 
	Cao teaches of a burner held within a burner housing that has a spray cooled system within (¶ [0068]; Fig. 1, burner nozzle 9, cooling pipe 5). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Lehr as modified to include a spray-cool system within the burner panel. Doing so would allow for the burner to have a prolonged service life (abstract).
Regarding claim 8, Lehr as modified teaches the burner panel of claim 7 and Shver further teaches further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left 
surface, or the right surface (¶ [0062]; Fig. 13, steel strips 79); and
	a dust cover (Fig. 17, outer shell 25 functions as a dust cover as it covers the interior space of the mounting enclosure 14) coupled to the first flanges, wherein the spray-cool system is disposed between the dust cover and the front surface.
	The spray-cool system of Chao is disposed within the burner enclosure, therefore Lehr as modified would contain its spray-cool system between the dust cover and front surface.
Regarding claim 10, Lehr as modified teaches the burner panel of claim 7, and Cao further teaches wherein the spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel 
(¶ [0036, 0073]; Fig. 1, cooling pipe 5); and
	one or more nozzles configured to spray-coolant in the interior burner area (¶ [0039], It enters 
the gasification agent channel and sprays to the nozzle nozzle part, and finally sprays out from the spray nozzle
Regarding claim 11, Lehr as modified teaches the burner panel of claim 10, and but fails to teach wherein the first spray-cooled system is fluidly coupled to the second spray-cooled system.
 Shver does teach of multiple coolant systems for its disclosed burner panel that can all be 
coupled together (¶ [0060]). While Shver does not explicitly teach that the multiple coolant systems contain the wall coolant and the burner coolant It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Shver to modify Lehr as modified to have separate cooling systems within an electric arc furnace to be coupled together. Doing so would allow for a simpler connection arrangement of the coolant systems as opposed to independent connections (¶ [0060]).  

    PNG
    media_image1.png
    532
    731
    media_image1.png
    Greyscale

Annotated Fig. 2 of Lehr

    PNG
    media_image2.png
    483
    716
    media_image2.png
    Greyscale

Annotated Fig. 18 of Shver 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1), Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Spielman (US 4437415 A).
Regarding claim 9, Lehr as modified teaches the burner panel of claim 8, but fails to teach wherein the burner tube further comprises:
a second flange extending outward from the burner tube, the dust cover coupled to the second 
flange.
	Spielman does teach of a burner block (Fig. 2, block 15) with an inner (radial flange 45) and outer flange (annular flange 29) that connects a central cover (cup 35) that is functionally the same as the disclosed dust cover. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Spielman to .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 5561685 A) hereinafter referred to as Lehr, in view of Shver (US 20020001332 A1), Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 12, Lehr as modified teaches the burner panel of claim 10, but fails to teach further comprising:
a gutter disposed in the interior burner area, the gutter configured to collect coolant sprayed 
from the nozzles; and
	a drain connected to the gutter, the drain configured to remove coolant from the interior burner area.
Nomura teaches of a cooling chamber for an electric arc furnace (¶ [0014]) that has a spray-cool system (Figs. 1-2, spray nozzle 12) with a gutter (drainage channel 14) to collect spent coolant and a drain to remove it (drainage suction pipe 2). While Nomura does not explicitly teach that the cooling chamber is utilized for a burner panel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to modify Lehr as modified to include a gutter and drain system within any spray-cooled component of an electric arc furnace. Doing so would ensure that the coolant sprayed on the walls of the system would be collected in the area of the drain to ensure its removal (¶ [0015-0016]).
Regarding claim 13, Lehr as modified teaches the burner panel of claim 12, and Nomura further teaches wherein the bottom surface has an angle to move coolant to the drain (Figs. 1-2, inclined wall 15).
Regarding claim 14, Lehr as modified teaches the burner panel of claim 11, and Nomura further teaches wherein the drain is fluidly coupled to the drainage system (¶ [0016]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shver (US 20020001332 A1) in view of Cao et al. (CN 202265552 U) hereinafter referred to as Cao and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 15, Shver teaches of a method for cooling a burner panel (¶ [0057]) of a metallurgical furnace the method comprising:
coupling a burner panel of a metallurgical furnace to a cooling fluid source (¶ [0057]).
Shver fails to teach the following limitations in bold:
 a method for cooling a burner panel of a metallurgical furnace with a spray-cool system, the method comprising:
coupling a burner panel of a metallurgical furnace to a cooling fluid source, the burner panel having a spray-cool system and a drain disposed therein the burner panel;
spraying cooling fluid from the spray-cool system in the burner panel; and
collecting the cooling fluid sprayed from the spray-cooled system in the drain of the burner panel.
Cao teaches of a burner held within a burner housing that has a spray cooled system within (¶ [0068]; Fig. 1, burner nozzle 9, cooling pipe 5). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Shver to include a spray-cool system within the burner panel. Doing so would allow for the burner to have a prolonged service life (abstract).
Nomura teaches of a cooling chamber for an electric arc furnace (¶ [0014]) that has a spray-cool system (Fig2. 1-2, spray nozzle 12) with a gutter (drainage channel 14) to collect spent coolant and a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lonardi et al. (US 20080144692 A1) teaches of a spray cooled sidewall of an electric arc furnace 
that has a drain within. 
	Glass (US 20130032978 A1) teaches of a water cooled burner panel for an electric arc furnace. 
	Kovacic et al. (US 10962287 B2) teaches of a water cooled burner panel utilizing a coolant jacket between two layers. 
	Marnette (EP 0044512 B1) teaches of an electric arc furnace with spray cooled side panels and a drainage system within. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Th 8 AM - 6:30 PM EST, Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./               Examiner, Art Unit 3762                                                                                                                                                                                         /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762